ORDER

William Barneyback appeals from an order of the Probate Division of the Circuit Court of Scotland County denying his petition for appointment as guardian of LaVaughn Mount and conservator of her estate.
The judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. However, we have furnished the parties with a memorandum opinion setting forth the facts and reasons for this order. The judgment is affirmed according to Rule 84.16(b)